Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 1 of 51




             EXHIBIT A
    Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 2 of 51




                                         Mary Collins

                                       Clarence, NV. 14031



 October 5, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY. 10007

Re: Chris Collins

Dear Judge Broderick:

I write to you as a distraught mother and wife to ask you to be merciful as you decide the
sentence of my husband Chris and son Cameron. As I am sure you can imagine, our family has
been devastated by the consequences of Chris' completely out of character decisions. Chris is
my husband of 31 years, and I have known Chris for 37 years. I met him when I was 22 years
old, about a year after my father had passed away from a seven-year battle with cancer. I am
the youngest child with three much older brothers. I was not at my best at that point of my life,
but meeting Chris changed my perspective on life for the better.

Chris was and remains the most positive, encouraging, supportive and caring person I have ever
known. When he loves you, you know you are loved because he takes care of you. I have
always admired his laser-like focus and the boundless energy he pours into everything he does.
He is not afraid to take on challenges that he believes in, and encourages others around him to
do the same. Chris praises the work of others, and never looks for recognition for himself. He
has spent his entire life trying to be a role model for others including our kids, which makes his
conduct over a few days so difficult to understand. I know Chris has tortured himself over this.

Ever since I met Chris, he has always encouraged me to take on challenges that have ultimately
made me a better and more well-rounded person. From job advice, to joining Junior League, to
becoming PTO president, girl scout leader and a ballroom dancer, I have lived life to its fullest.

Chris has always been an awesome father, grandfather, husband, brother and son to his family.
He always makes us feel safe and secure.




                                                                                             001
    Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 3 of 51




Growing up, our daughter, Caitlin, was a competitive dancer and our son, Cameron, was a
 competitive gymnast and avid Boy Scout. Anyone who knows anything about parenting knows
 the time, energy and dedication it takes to make all these things happen in a family.

 Chris was the Cub Master for Cameron's Cub Scout pack and Assistant Scout Master for his Boy
 Scout troop. Chris took the scouts camping on a monthly basis and attended the National Scout
 Jamborees in 2005 and 2010 with our son Cameron. He also took the scouts to the Philmont
 High Adventure camp in 2008 for two weeks of strenuous hiking.

 Chris designed the patches for the National Scout Jamborees and financially covered the cost so
 the boys would have patches to trade. He also provided camping equipment for the scouts
 who couldn't afford the equipment.

Sometimes it's the small things that define a person. When Chris sees a need, he steps in. The
local scout camp needed a kiln for their ceramics program, so Chris bought them a kiln. When
the scouts went to Ft. George to participate in the War of 1812 reenactment, over a dozen
young scouts didn't have a wooden gun and were told they could use a broomstick as a make-
believe gun. That wasn't acceptable to Chris, so he went to work in our basement workshop
and made twelve beautiful wooden model rifles for the young scouts. This is just one example
of Chris jumping into action to try to help others.

Chris drove Cameron all over the country for gymnastic meets and attended all of Caitlin's
dance recitals and dance competitions. He started the gymnastics program at the local high
school so Cameron and other gymnasts would have a varsity sport to compete in.

Despite Chris' significant involvement in the private and public sectors over many decades, he
was always home for dinner. Chris delayed the start of his work day and drove Caitlin and
Cameron to school each day of elementary school.

I can honestly say we both worked hard to raise our children the best way we knew how. I am
confident that we are both wonderful parents. We love our family, above all else, and will
always be part of their lives as they become productive adults and spread their wings.

Chris' first marriage, at a young age, lasted for six years and he has a daughter, Carly. He
divorced when Carly was only eighteen months old and his ex-wife moved from Buffalo, NY
back to Salisbury, NC where she was from. I first met Carly when she was six years old. Chris
had traveled from New York to North Carolina on a monthly basis to visit Carly during her first
six years. And he had her fly to Buffalo every summer to stay with his mom so she could get to
know her grandparents and cousins. He made sure he was the best dad he could be with his
daughter living 600 miles away.




                                                                                          002
     Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 4 of 51




 Chris always supported Carly financially. He bought her a car when she was sixteen and paid for
 her college education. He attended her college graduation and her marriage. We hear a lot
 about dead-beat Dads who abandon their children when they get divorced. That certainly was
 not Chris and I think it speaks to his character that he did everything he could to be part of
 Carly's life. And that has continued as Carly has grown to be a great mom with Chris' four
 grandchildren, living in Virginia.

 Chris is generous and truly cares about people. He empathizes with people who experience
 troubled times in their lives, and goes above and beyond to be of assistance. Two of my friends
 went through nasty divorces and their husbands financially abandoned them and their children.
 My one friend was on the verge of losing her home to foreclosure. Chris stepped in and
 purchased her mortgage from the bank to let her stay in the home so she could sell it on her
 schedule and keep her family safe. Another friend didn't have an acceptable credit rating after
 her divorce and couldn't purchase a home. Chris stepped up and provided her with a low
 interest mortgage so she could buy a home. Another work friend who Chris didn't even know
 had twin babies and couldn't afford to buy them cribs. Chris bought them cribs and other
 bedroom furniture with no one knowing his generosity. That is the Chris I know and love.

 Chris has lived an exemplarily 69-year life. His public service as Erie County Executive and a
 Member of Congress has made our community a better place to live, and our nation a better
 place for veterans, the elderly, disabled, and those afflicted with devasting cancer and other
 diseases. His volunteer emphasis with Kenmore Mercy Hospital, the United Way, Boy Scouts of
 America, and the Center For Entrepreneurial Leadership have had a positive impact on the
 people and businesses of Western New York.

 I can attest to Chris' remorse over the rash, emotional phone call he made to our son,
 Cameron, when he shared the negative trial results of the Secondary Progressive Multiple
Sclerosis trial, and his not being truthful to the FBI. He has spent his life protecting Cameron
and he recognizes that the phone call has had a devasting impact on our family and on
Cameron. Chris now has to live with the fact that Cameron has a felony conviction that will
haunt him for the rest of his life. Nothing could be worse for a caring, loving Dad who always
tried to steer Cameron to success and be a positive role model. He has been torturing himself
over this horrible failure on his part, and I know he is deeply depressed about it.

Our family has suffered terribly since the beginning of this ordeal. It has impacted all of us to
an extent that is hard for others to fathom. As a mother and wife, I find myself reduced often
to uncontrollable tears. Chris has been so devastated and ashamed of his actions that he finds
it hard to go back home to Buffalo, where my whole world is. We now find ourselves at the
critical juncture of the just punishment that will be handed down by you, as you weigh all the
good that Chris has done over many decades of service and volunteerism, against the severity
of his out of character and isolated indiscretions in an otherwise exemplary life. He has resigned
from Congress and will always be known as the disgraced former Congressman who plead guilty
to a felony.




                                                                                           003
    Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 5 of 51




I am asking you, Judge Broderick, to be merciful in your decision, taking into account all the
pain and anguish our family and Chris has already endured over the past eighteen months.
Thank you for letting me share this letter with you, and to hopefully provide you with details of
Chris' extraordinary life and the tremendous remorse he has for the mistakes he made.

Sincerely,


'frJ fV'J-      &ft,.;v
Mary Collins
A Loving Wife




                                                                                          004
               -----·-·-----·····
 Case 1:18-cr-00567-VSB    Document 149-1 Filed 01/07/20 Page 6 of 51




                                 Caitlin Collins
                                Clarence, NY. 14031



November 15, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY. 10007

Re: Chris Collins

Dear Judge Broderick:

I am writing this letter on behalf of my father, Chris Collins. He has always been an
amazing father, friend and role model to me. He showed up to every dance recital,
parent teacher conference and graduation ceremony. He always made me feel
important and made my priorities his priorities. He taught me the importance of an
education and supported me throughout college and law school.

Growing up, my dad was one of the busiest people on the planet. He was continually
investing in distressed companies so they could stabilize and grow, which took a lot
of his time. My dad was very active in my brother Cameron's Boy Scout Troop,
taking the boys camping and working with them on merit badges. He also traveled
the country with Cameron for gymnastics meets.

While I knew my dad was busy, he never let his outside activities interfere with
family time. Whenever I would call, he would drop everything he was doing to speak
to me and help me. He always told me, "If you want something done, ask a busy
person." He truly lived up to that axiom.

My dad was always there to help me move to and from Boston each year for college,
then to North Carolina for law school, to Washington, DC for internships, back to
Buffalo after law school, then to New York City. He would pack up the car and U-
Haul until they were so stuffed, they were about to explode, and we would drive
together, stopping every hour at my request, even though he would probably have
driven straight through if he were by himself.




                                                                                   005
 Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 7 of 51




When we would arrive at our destination, he would unpack everything to perfection.
We would drive to and from the hardware store to make sure everything was
installed and set up before he would leave. He would hang pictures, mount my TV,
install bathroom shelves, and anything else you could imagine.

Despite his busy schedule, he always made time for me and treated me as if I was
the most important person in the world.

On one occasion, when he was moving me from Boston to Buffalo during one
summer in college, he wanted to make sure I didn't waste any of my dining hall
money, so we bought maybe 40 containers of Fruit Loops cereal to bring home. In
order to fit them into the already exploding car, he rolled down the windows slightly
and stuffed the cereal containers into the car one by one. When we arrived home
and opened the car door, everything went exploding out onto the driveway. This still
makes me laugh and will always be a fond memory for me.

I have seemingly infinite childhood and adolescent stories that would prove how
amazing my dad is, but I would like to tell you about something relatively recent.




After my diagnosis, my father was there for me in ways I never could have expected
from him. He has always been an amazing father, but the support I have received
from him since the diagnosis has been unwavering. In December 2018, I went to
stay with m arents in Florida for a while so the could help me perform everyday
tasks                                                       My dad would begin each
day by asking what I needed and what he could do for me. I could tell that it hurt his
soul to see me that way, but he stayed strong and performed each helpful task as if it
was nothing. He did his best to make me feel like I wasn't a burden, and for that I am
eternally grateful.




                                                                              wmy
     y      I              I I   I   y         I   I  ty y              o d cause,
but my dad pushed me around Disney World in that wheel chair as if his life
depended on it. He pushed me up and down hills and over uneven ground in all the
various parks. I could hear how hard he was breathing so I knew it wasn't easy for
him, but he didn't complain even once.




                                                                                     006
     Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 8 of 51
•




    My relationship with my father has not always been perfect. It has been complex and
    challenging at times, but as he pushed me around my favorite place on Earth, it felt like
    any disagreement or conflict we ever had just melted away. I tear up when I think about
    that act of kindness and love.

    The above-mentioned example is a perfect snapshot of my dad's character. He is
    generous, charitable, and always does whatever he can to help those in need. My dad is
    one of the most positive people I have ever met, both in spirit and in action. His ability
    to help his constituents through his job as a Congressman gave his life purpose and joy.

    I know my father did not want to give up his ability to effect positive change through his
    position in Congress, but I can see that he has fully accepted responsibility for what has
    been done.

    The man I know as my father is now a gentler, humbler, and more introspective man. I
    have watched a great man become even greater. He has always been someone I aimed
    to emulate- a model for others and myself. I didn't think it was possible for his example
    to be even stronger than it was as I grew up, but that is exactly the case. I truly believe
    in the maxim, "It is not our mistakes that define who we are; it is how we recover from
    those mistakes."

    Watching my father take responsibility for his mistakes has revealed a part of his
    character that was previously not visible to me. I hope that if I am ever tested, I can
    show the strength of character that he has demonstrated.

    I continue to be proud of the man my father has become. He is a great man who plays an
    integral role in my life. I consider each and every day with him to be a gift

    The past 18 months have been very traumatic for our family. My dad's reputation,
    which he has spent his entire life establishing, has been shattered. His resignation from
    Congress was one of the hardest things he has ever done. The media coverage, from
    coast to coast, has now labeled him as the disgraced former Congressman and convicted
    felon.

    I respectfully ask, Judge Broderick, for your mercy in sentencing my dad. He is truly
    remorseful, has fully accepted responsibility for his actions, and remains haunted by the
    impact on our family.

    Thank you for letting me share my admiration and respect for my father through this
    letter.

    Sincerely,



    Caitlin Collins




                                                                                         007
Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 9 of 51



                                   FROM THE DESK OF


                           CARLY COLEMAN

November 18, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick,

I am Chris Collins' oldest daughter. Before my first birthday, my mother, a NC native,
moved from Buffalo, NY back to NC with me in tow. The pieces of my life story that I
wish to share with you will illustrate my father's responsibility, generosity, moral
character, honesty and work ethic within the reference of our relationship.

My mother fought for sole custody of me. Chris Collins, my father, would not allow me
to be removed from his life. There were plenty of obstacles in his way including the
distance from NC to NY and the age of his baby daughter who needed detailed care
and attention. He persevered as my stepdad challenged to adopt me. He bought 3-4
roundtrip plane tickets a year so I could visit at Thanksgiving, Easter, 2 weeks in the
summer, and usually an added vacation. He always remembered to gift and call on
every birthday, Christmas, holiday and special occasion. When I was in need, he gave
without reserve. He was always interested in my successes and responsibilities,
encouraging me to be a leader and to be the best human I could be. He never gave in
to the distance of time and space and creatively turned the limited time we had
together into exciting family traditions and experiences that I wouldn't have had
otherwise being raised by my mother and stepdad on school teacher's salaries.

Now living in VA, I have welcomed our NY family as they travel here to meet each new
grandchild. My 4 children love their Papa Chris very much and love to visit, write
letters and look forward to each gift and card that comes their way, without fail, giving
them a stable sense of family and tribe.

My father has always been a responsible, reliable, generous, dedicated dad to me. He
has instilled in me a sense of family pride, work ethic, and moral character. I know that
when in need, whether it be for business advice, financial stability, or help with caring
for family, my father will step up to the plate, as he always has, and give of himself, his
time and his resources to help me meet any challenge that comes my way. I am certain
that my father will accept responsibility for his actions based on the responsible nature
he has always exhibited and commanded throughout his entire life. I am certain that


                                                BIG ISLAND, VA 24526




                                                                                              008
Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 10 of 51




 my father is also remorseful for his actions, especially the harm and challenge they are
 causing our family and the shadow it casts over his legacy as he has always acted and
 been an example of leadership, moral character, and dedication to family.

 I respectfully thank you for considering my letter today as I shed light on my father's
 character and offer you a window into my personal relationship with Chris Collins.

 Sincerely yours,


 Mp
 Carly Coleman




                                                                                            009
     Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 11 of 51




November 3, 2019



Hon. Vernon S. Broderick
United States District Judge

Southern District of New York
Thurgood Marshall United States Courthouse

40 Foley Square
New York, NY 10007



Subject: Letter from the Brother of Chris Collins
Dear Judge Broderick,



Thank you for taking the time to read this letter. It is the most important letter I have
ever written.

I am the only brother of Chris Collins. I expect you will receive letters ranging from
glowing tributes to harsh condemnation of my brother. This matter is so serious it
demands nothing more than total and complete honesty. I have thought deeply and
carefully about my words to you.

I have thought to myself "What would our Father think of Chris' actions and conviction?"
We grew up in a family of 7 children. Chris is the second oldest and I am the youngest.
Our Dad was the first Collins to go to college and he was very proud of Chris and his
accomplishments in life. I believe that Dad, like me, would be shocked by Chris'
actions-it simply was completely out of character.
In all the years I have known Chris he has exhibited nothing but honesty, hard work,
and intelligence. My brother is a very smart guy and that has helped his success in
business and in public life. And that is what makes his actions so shocking and
befuddling. He is smart enough to know that his actions would not be right and not be
legal. Chris was an Eagle Scout and a lifelong supporter of the Boy Scouts. Obeying
the laws and being morally straight are key tenants and until now Chris always exhibited
those words. I can't explain his behavior, but I can say with all sincerity that this was
completely out of character. There is startling incongruence with the Chris I know and
his actions in this case.




                                                                                     010
     Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 12 of 51




I have never seen my brother as remorseful as he is now. In fact, I don't think remorse
is a strong enough word. Chris is anguished about his actions and the impact they have
had on his family, himself, and the community in general. He knows he made a huge
mistake and he is disappointed in himself and shameful about his actions.
Chris is a loving father and has always been there for his wife and children. He now
has to live with the fact that because of his actions his only Son has been convicted of a
felony.

Chris has been known as a successful businessman and is now viewed by many as
corrupt.
He was known as the Honorable Congressman Collins and is now viewed as the
disgraced former Congressman.
Chris was considered a pillar of his community and is now known as a convicted Felon.

Chris thought he was on the way to helping provide a cure for Multiple Sclerosis. MS
killed our Uncle Rene, our Mom's only brother. Now that initiative has ended in failure
and criminal actions.
He is deeply chagrined and will be living with the consequences of his actions the rest
of his life. My question, and likely the courts question, is what will Chris do with the rest
of his years? He turns 70 next year.

As I stated early in the letter. My brother is a very smart person. And now he has
motivation to do good, to have a positive impact, to show his family and the community
how shameful he is about his actions and to do work hard to help others. I can only
hope that some good can come of his actions and this conviction.
In my heart I know that Chris, when given the opportunity, will do good for his family,
good for his community, and good for his country. Until these actions he had lived an
exemplary life. I am sure he is motivated to use his last years to positively impact all
that he can.




Si:~t•
Thank you for taking the time to read my words. They came from the heart.


               '.Q,tc/4:
Edwar~(;ollins


Saratoga Springs, NY 12866




                                                                                     011
  Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 13 of 51




Hon. Vernon S. Broderick                                                10/06/19
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick,
I am writing on behalf of my brother Chris Collins.

I am 8 years younger than Chris, but still have vivid memories of an older brother
who cared deeply for me. It was not an easy childhood because our father was in the
corporate world and was transferred every 5 years, which meant uprooting the
family to a new city, sometimes in the middle of a school year. This did not have a
huge affect on me, because our last move was when I was 11 years old, but it did
have a lasting impact on Chris, because the last move was when he was 18 and he
did not follow the family, but stayed behind in North Carolina in his own apartment
and from that day on was pretty much on his own. This was not an easy way to
transition into adulthood.

Chris has always been someone that I have admired and someone that has always
gone out of his way to do the right thing, and I have no doubt that the protection of
his son clouded his judgment on the day in question, because it was very out of
character for him to do something so wrong.

Chris has a very generous heart! When I called him a few years ago and wanted to
take a vacation with a group of friends, but could not afford it, he was very quick to
offer us his place in Florida for as long as we wanted. He made sure everything was
paid for and taken care ofto ensure a restful and relaxing trip.
He did the same thing a few years later for my daughter, and myself and then
offered his place and car to my other daughter and her husband for a week just last
year. He loves taking care of family!

When our mother passed away in January, he came to sit beside her death bed to
make sure she knew how much he loved her and wanted to thank her for being the
best mother a son could ask for. The encounter brought us all to tears.

Chris is a complex man with a heart that wants to do the right thing, and I know his
heart is broken for what he has done and the pain he has caused his family and his
community.

Thank you for considering this letter Judge Broderick.

                                                          Sincerely, ...------.
                                                          ~ o i l 't         \
                                                          Claudia Topping        \J



                                                                                      012
    Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 14 of 51



J)een.c C. Kennon

Qreensboro, NC 27403

,Oitober 7, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District ofNew York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick:

I am the older sister of Chris Collins. There is a little over a year difference in our ages so I have known
Chris all of his life.

Om family moved numerous times when we were young and we had to adjust to many new environments
growing up. Chris provided friendship and stability in my life and I have always felt that he would be there
ifI needed him. I believe I know him as well as anyone.

Chris has been very successful in life, in part due to his drive and work ethic, but I have seen him time after
time put his children and family first. Although he has always been a busy person he has never been absent
from family gatherings and celebrations.

I love my brother and I trust in him explicitly. With all my heatt I believe that Chris regrets his actions that
were totally out of character.

I hope this letter helps you in the important decision before you and thank you in advance for considering
what I have had to say.


Sincerely,




Deene C. Kennon




                                                                                                               013
         Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 15 of 51

Hon.Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007                                                            October 8, 2019




Dear Judge Broderick,
        I am one of Chris Collins' younger sisters. I am grieved to find him in his current
situation. The brother I know is dynamic, hard-working, generous and helpful.
       When I see Chris at family events I always find him engaging, interesting, upbeat and
enthusiastic. He pours himself into his work and he especially seemed to enjoy his job as a
congressman serving his country and community. He is easy to talk to, shares willingly about
his newest experiences and welcomes questions. I frequently observed him engaged in the
needs of his family, looking out for their best interests, helping them cultivate their passions
and even heading home when they were ready to go.
       Chris has also been hospitable and generous to our family. He hosted my husband in his
Washington apartment when my husband was traveling in the area. Additionally, he welcomed
my oldest daughter into his Buffalo home while she was teaching in the nearby.
       In the past few years we needed help from Chris. He went above the call of duty to help
in both situations. Firstly, a friend of ours was having trouble getting approval for a medical
device he had invented. My husband went to Chris for help. Chris helped our friend get in
touch with the right people and orchestrated meetings. We were very appreciative as was our
friend. Secondly, our daughter and her husband adopted a son a few years ago. They heard the
adoption tax credit was in jeopardy. They contacted Chris. He was very quick to respond. He
stood up for the tax credit and stated so publicly. My daughter and her husband were very
grateful for his support in this matter.
       Thank you for taking the time to learn more about my brother.



Sincerely,~,_)~                                       (fi?~ J;w,..1_(.(C
Lynn Schill:r   tn:   Peter Schiller)


                                                                                        014
       Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 16 of 51




Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007




Dear Judge Broderick,

                                                                                                  with
Being 10 years younger than my brother Chris, I did not get to know him well until we were adults
children the same ages. As we spent time together over holidays and family vacations, I was always
impressed by his love and devotion to his family.

                                                                                               fun and
He valued those gatherings as a way to stay connected to his extended family. Whether it was
                                                                                               fact that
games by the beach and pool or a challenging game of cards after dinner, he truly enjoyed the
                                                                                                    into
we were all together. He also took the time to share his experiences with us whether it was insight
                                                                                                 was
the business world or the political climate of the country. His passion and commitme nt for both
                                                                                              it was
evident. As a devoted family man, a savvy business executive and a committe d congressman,
extremely out of character of him to act in a way that jeopardizes these things.

                                                                                               his
I have great respect for my brother. He has expressed his sorrow and remorse to the family for
actions.

Thank you for the opportuni ty to share my thoughts and feelings.

Sincerely,




                                                                                                 015
        Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 17 of 51




Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States v. Christopher Collins

Dear Judge Broderick,

          Thank-you in advance for considering our letter. My name is Keeler Kauffeldt (formerly Keeler
Topping). Chris Collins is my maternal uncle and, although he has resided in Buffalo for as long as I can
remember, he has always been a part of my life. Frequent family gatherings were a major part of my
upbringing and Chris and his family always made it a priority to drive to Rochester to join us.
          My fondest memory of my Uncle Chris was his passion for his job and helping those he
represented. No matter what he did, whether it was running a business, running for Congress, County
Executive, or a member of Congress, he always loved what he did and sought to help the most people.
Even when I was little and did not always understand what he was talking about, I enjoyed sitting at the
dinner table as he shared about what was happening and how he was making a positive impact in our
State and, most recently, in our country.
          In the last couple of years, my husband and I have gotten the privilege of visiting Chris and
seeing his job and his passion first-hand. In March 2018, my husband and I visited Washington D.C. and
Chris not only arranged a private tour of the House of Representatives, but he took time out of his busy
schedule to show us his office and join us for the tour! He was so personable with all of his staff and
shared stories and history with such joy. Amongst showing us the history of the Capital, he made it a
point to stop and show us all of the submissions from an art contest that were displayed in one of the
hallways. He pointed out the submission from one of the students in his constituency and told us all
about them and why they were selected. This was something that could easily have been passed by, but
it truly demonstrated the amount of care he has for those he represents. It was the highlight of our trip
and we will remember it forever.
          Another experience was in March 2019 when my husband and I visited Chris and his family in
Marco Island, Florida. Here, we got a more personalized experience when Chris opened up his home to
us, gave us tours of the island, introduced us to his neighbors, and shared stories about his experiences
staying in Florida. Even in those small interactions away from his work, you could see the care for those
around him he has. This has always been a consistent character trait of Chris, care for those he
represents.
          We are so grateful that we have had the privilege of getting to know Chris more personally,
especially since we moved to Canada in 2013. We have loved staying connected to Chris' family and we
look forward to more opportunities in the future.

Sincerely,




Keeler and Devon Kauffeldt




                                                                                                 016
      Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 18 of 51




October 29, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick:
This is a very difficult letter for me to write and I appreciate the time you are taking to read it.
This situation has worn on so many of us who have worked for Chris over the years and this past
week has been truly heartbreaking.
I am the Congressman's Chief of Staff, having worked for Chris for nearly 7 years and had plans
to work for him for several more. Chris has taught me so many valuable lessons over the years
and while other leaders have shaped my career path, it is clear to me that I would not be as
successful if it weren't for him. Chris is not a micro-manager, he is not a clock-watcher, he
empowers people to want to do good and be better. More than a leader and a boss, I have come
to think of him as a friend.

When you work on the hill, there are several events that staff can only attend if their Member is
present. On numerous occasions, Chris would take the time to go to these events, just because
his staff wanted to attend. Sometimes, he didn't know what he was getting himself into, but he
was always willing to go, we just had to ask. I remember one occasion specifically, it was a
Lady Antebellum concert, he didn't even know who "she was", but to this day that night remains
a highlight and a memory that we still laugh about.
We would go to events, and Chris would talk to anyone around, he was never looking for the
most important person in the room, he would mingle with anyone who wanted to chat. I admire
that about him, it is too often in D.C. that people have inflated egos, but that was never Chris.
For Chris, it was always about making sure that people who didn't always get noticed, were
noticed. Before she retired, I remember Chris making sure the elevator operator that he always
chatted with was given a personal Christmas card, from him along with some Sponge Candy - a
Buffalo, NY delicacy. That's something that's carried with me, making sure that no one goes
un-noticed and small gestures really do make a difference.

In January 2013, I moved from Buffalo, New York to Washington, D.C. to work for
Congressman Collins as his Staff Assistant. The Staff Assistant, while the lowest seniority level
position in the Washington, D.C. office, it is the position that constituents communicate with the
most. To Chris, this may have been the most important job in the D.C. office, he really took
pride in our constituent relations. Our district team has recovered millions of dollars over the
years for constituents, and our D.C. staff has led thousands of tours, and it was always a priority
of Chris that we would do anything we could for anyone who walked through our doors.




                                                                                            017
       Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 19 of 51




 Through the years, we have lost good staff to other opportunities. Chris always took pride in
 knowing that the staff who leave the office, have always moved on to bigger and better positions.
 He never held anyone back but was always happy when someone came to him with another
 opportunity to grow. Many of these former staff he still chats with about shared favorite TV
 shows and exciting life events. Chris created a culture of responsibility and effectiveness, but
 also a culture of fun and not taking ourselves too seriously. Because ofthfa, the staff has
 developed strong relationships and a positive work environment.
 Through this, the hardest moments to deal with have been the attacks on his character in the
 media. While I am not an emotional person, it is hard to see someone you care about being
 attacked without the ability to defend or protect them. Chris is not the person that the media or
 his political opponents portrays him to be, but they will never know that because they will never
 take the time to get to know him.
 In closing, it is nearly impossible for me to pack all my years and time with Chris into a letter to
 you. I wouldn't be who I am today if it weren't for the lessons he's taught me, the advice he's
 given, the hardships we've been through, and the great memories we've all shared as a team.
 Chris is a good man who has already lost a lot and in turn, so have many of the people around
 him and his constituency in Western New York.
 Thank you for taking this letter into consideration. If you have any questions or need any other
 information, please don't hesitate to contact me. My cell is                and my e-mail is




c�
 - .. ---�
 Brynn Hook




                                                                                              018
    Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 20 of 51




November 20th, 2019

Hon. Vernon S. Broderick
United States District Judge Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States v. Christopher Collins

Dear Judge Broderick:

I am sure you have been inundated with letters on behalf of Congressman Chris Collins. I have
no doubt mine does not rise to the same level of other more esteemed submissions, but I have
felt personally compelled to write one as you consider your decision on Congressman Collins.

I was honored to have worked directly for or with Chris in some capacity for nearly a dozen
years, and in that time came to consider him as a friend and mentor. The last eighteen months
have been heartbreaking to watch.

Part of Chris' public image was that of a no-nonsense, unrelenting and uncompromising chief
executive. But as part of the team that helped burnish that image, I've often felt we fell short
and did a disservice to the other, less well-known aspects of Chris's personality and private life
he led outside the public view.

There are two anecdotes that I believe encapsulate Chris Collins as a person, not just as a
public figure. In February 2009, our community - and my and Chris' hometown - was
devastated by the crash of Flight 3407. As County Executive, Chris was in charge of the
emergency response. He was among the first on the scene, and as a member of his staff, I
worked with him side by side during those fateful hours.

I saw the empathy and determination in Chris when he demanded that the transportation
authority release the manifest, or risk waking a judge to sign or order compelling them to do so,
as the families pied to know the fate of their loved ones in those initial minutes. Chris did not
alert press, he did not dash in front of the cameras as so many politicians do. Rather, Chris
took control and firmly told the authority they would be notifying the families of that crash
immediately, and they did. Chris dealt with this as a father and a husband, not as a politician,
because those were always his first instincts. On a day of tragedy filled with so many countless
stories of western New Yorkers rallying to support our community and the victims, Chris' act was
one small effort to help those families on the long road of grief and healing that lay ahead of
them. He handled that solemn task as a father, not a politician.




                                                                                             019
    Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 21 of 51




The second anecdote happened the next day, during a tour of the emergency center, which was
doubling as a resource area for the families of victims. While the outpouring of support and love
for the victims came from every corner of the community, it was particularly acute in that facility.
Chris Collins emerged after spending hours with those families devastated by the tragedy, eyes
red and swollen from listening to the stories of their loved ones and the loss they were only
beginning to endure.

For the hard charging, unfazed businessman, he had listened and empathized with their loss
only the way a father and husband could. No one, as Chris said to me, could ever appreciate
the pain the families were going through. Our only job, he reminded me, was to be there in
anyway we could for them.

Chris attended nearly every funeral he could for the families, waiting in line for hours while other
politicians were escorted to the head of the line. He instructed his staff to arrange a community
memorial in support of the families at then- Eastern Hills Wesleyan Church. At every step, Chris
stayed in his place, knowing that this was only about doing whatever he could do in his role as
County Executive to support victims and their families. Years later, in Congress, Chris never
forgot those families and worked with elected officials from every stripe to protect the legislative
gains the families had fought so hard for, even after his indictment.

I wish we had done more to tell people about the personal side of Chris. Had we told that story,
they would have known how Chris was someone who took charge to fix things when they were
broken, or who stepped into save the house of a friend facing foreclosure, or someone who has
spent countless hours with aspiring business owners helping them get back on their feet.

Chris' failings are serious and he has taken responsibility for them publicly. With that has come,
rightfully, the end of a political career that was once promising and successful and did much
good for many people.

As you consider sentencing, I respectfully ask that you weigh Chris' lifetime of helping others,
building successful businesses and helping countless families, and the person he is when
others have needed someone to help them. That's the true Chris Collins.

Thank you for any consideration and for taking the time from your schedule to read my
thoughts.

Sincerely,




  ()JJ/1)1
Christopher M. Grant




                                                                                             020
             Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 22 of 51



                                                                                           November 22, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick:

        Chris Collins has been a part of my personal and professional life since 2010. As a freshman in college,
I volunteered for his campaign for Erie County Executive after meeting him during the summer. Although we
were not successful in this endeavor, he handled his defeat with stoicism and his community service through
Boy Scouts of America and a myriad of other community organizations continued. Later, he had the opportunity
to seek the office as a member of the United States House of Representatives. Again, I volunteered my time to
support him because I believed in his vision for our nation and his commitment to putting Western NY families
first.
        Several years later, as a young professional, I joined his congressional staff. During my time working for
Chris, I saw firsthand the impact he had on our community and his passion for public service. He is someone
who was never afraid to stake out a position on an issue and fight for it passionately, regardless of the
consequences. He understood that he worked for his district and put the needs of his constituents first and was
their unapologetic voice. His candor and honesty was refreshing and his constituents clearly supported his
representation as evidenced by the wide margins by which he won his re-elections.
        He has never been one to mince words, waste time, or straddle a political line. He was a decisive
decision maker who would get the facts and then make a decision regardless of the political cost. He was known
for his data and fact based approach to representation. In fact, he hung signs in the office that said "In God We
Trust, All Others Bring Data." This sentence describes his attitude towards life. He was one of the few elected
officials I have ever worked with in my career that never minced words or hedged a position. If a constituent
had a question, regardless of their position, he would answer that question honestly, whether or not they would
like the answer.
        Despite the demands of being a Member of Congress he took time each and every month to honor our
local veterans. There are many stories one could tell about the impact of his Veteran of the Month Program, but
I personally found his efforts to honor Vietnam Veterans heaiiwarming. Many of these brave men never
received a welcome home or thanks for their service. Chris would go out of his way to recognize them and
finally give them the respect and appreciation they deserve. He also always found time to recognize and assist
local scouting organizations.




                                                                                                  021
              Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 23 of 51




         He credits much ofhis success in life to the lessons he learned through scouting and for those ofus who
were not scouts, he would remind us endlessly ofthe virtues scouting taught him. He would always seek to
participate in efforts that would encourage good in our community and recognize those who make Western NY
a special place. One example of this is when we rescheduled the day in order to meet a family and their dog
who was completing its doggie bucket list. The dog had been diagnosed with a fatal illness and the family, kids
and all, were trying to make the most of their beloved pets last days. No request was too big or small for Chris,
so we rescheduled the entire event so a wonderful local family and their dog could meet their Congressman. Not
a lot ofelected officials would do that!
         One of the indelible memories I will always have ofmy time with in his office is his reaction to my
decision to move on and pursue other opportunities. I had the opportunity to leave his office for an expanded
leadership role and promotion. It was with great apprehension� given prior experiences, that I approached my
supervisor and made him aware I would be pursuing a new opportunity. Less than 24 hours had passed and
Chris was bragging at public events that I was moving on. This is rare in the political field. All too often when a
valued staffer leaves, their former boss is resentful or in some cases even tries to torpedo their new job. This
isn't Chris. He was genuinely happy for me and to be honest, was so proud, he went around telling eve1yone
before I had the chance!
         Over the years our relationship has developed and grown. The change in his attitude and demeanor over
the last year and a half has been startling. It is not an exaggeration to say he has been living like a man on
borrowed time. He has accepted personal responsibility for his actions and the cost they have had on his family,
friends, and constituents. He understands that his conviction will forever change his future and how he is
perceived in our community. He knows this and has expressed his deep remorse.
        No amount of prior good works can change the facts of this case or the consequences of the actions he
has taken responsibility for. However, I would ask that you take into consideration the considerable cost Mr.
Collins has already paid. His conviction has forever changed his Life and that of his family. For those ofus who
know him and his family, it is clear the anguish that both him and his loving wi fe are experiencing.
        The price for his actions is high and this is a price he will continue to pay long after he completes his
sentence and pays all fines and penalties. You cannot put a price on trust and reputation, and Chris understands
this.
         I would humbly ask that you take the above letter and the many others you have received into
consideration as you decide what punishment Chris Collins is to receive. You have a tremendous responsibility
and I do not envy the difficult decisions you must make each and every day.




                                                                                                   022
   Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 24 of 51



George McNerney
                 , Williamsville, NY 14221
Phone:
--------==-==========:=====================================:==
November 19, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY I 0007

Re: United States v. Chris Collins

Dear Judge Broderick,

I write to you today on behalf of Mr. Chris Collins. I have known Mr. Collins in a variety of
capacities over the years and he has played an important role in my life. I have learned valuable
qualities, characteristics, and abilities to be a better person in my community and I can truly say
he has left a positive mark on my life.

I was born and raised in W estem New York and I developed an interest in government and
politics toward the later years of my high school career. and decided to pursue Political Science
as my major at Buffalo State College. In my junior year of college a family friend knowing my
interest in politics invited me to an event where Mr. Collins was speaking. At that time he was a
candidate for United States Congress, his speech was well received by the crowd due to his grasp
and understanding of the issues in the Congressional District. My family friend who invited me
leaned in and whispered into my ear "Wouldn't you like to work for him one day?" I nodded my
head thinking to myself "I doubt that will happen, I have a long way to go before that".

Fast forward about five years and I was approached by a senior staff member with Mr. Collins
congressional office with a job offer. I accepted the position with some hesitancy, Mr. Collins
had developed a reputation as a 'tough' boss who was hard on his staff and unfriendly. A month
into the job I learned this to be a completely false narrative about him and written by people who
didn't truly know Chris Collins.

As a congressional staffer for Mr. Collins, my primary roles were being a district representative
for him and planning of his district activities. With these roles I spent a lot of time with Mr.
Collins traveling the district and I saw first-hand his passion for representing Western New York
in Congress. He worked hard to understand a constituents issue often asking questions that the
'normal' politician wouldn't ask. He learned the needs of rural farmers and migrant workers, so
much so he sponsored legislation allowing migrant workers to legally work on dairy farms in the
United States. The knowledge he accumulated from his relationships with first responders in the
district spurred the sponsorship and eventual passing of legislation to establish a fire fighter
cancer registry in the United States. I quickly leamed from him if you wake up every day, tum
on your brain and give your best you will accomplish your goals.




                                                                                                023
  Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 25 of 51




Perhaps the most enjoyable part about my job with Mr. Collins was being able to get to know
him at a personal level. In our many car rides around the district I was able to meet the man
beyond the Congressman you saw on Fox News or MSNBC interviews. Mr. Collins was always
interested in what was happening in my personal life, he would ask about my wife, family, and
other personal business. He genuinely enjoyed getting to know people and knew the joy it gave
people when he would strike up a conversation with him. I admired his knack to form friendships
with the most ordinary of people. I witnessed on several occasions where he had a more in depth
and enjoyable conversation with a cashier at McDonald's than he did with important figures in
the business community. He has a deep respect for hard working people and never judged a
person by their image.

Above all, Mr. Collins is the definition of a family man. There is nothing he cares for more than
his wife and children. He can talk hours about his family and how proud he is to have them. For
these reasons, I am convinced that the decisions he has made in his life were always in the
interest of his family. The legal situation he has found himself in has undoubtedly been a tough
time for The Collins Family and I know firsthand that he feels he has jeopardized his family with
his actions.

It bas been difficult to watch Mr. Collins' legal situation unfold. I saw him when he was on top of
the world and one of tbe most respected individuals in the House of Representatives to now
facing an uncertain future. Mr. Collins has expressed to me bis remorse, embarrassment, and
sense of letting those he cared about down because of his actions. It is my hope that he knows
despite his mistakes many including myself hold him in high regard.

I would like to thank you for allowing me to write a letter and for taking the time out of your
busy schedule to review it. I am confident that this Jetter will be considered when determining
the outcome of this case.

Sincerely,




                                                                                                      t




                                                                                               024
                Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 26 of 51

                                                        Grant Loomis

                                                 Clarence Center, NY 14032


November 20, 2019
Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

RE: United States v. Christopher Collins
Dear judge Broderick:
As you weigh your sentencing decision in the case of United States v. Christopher Collins, I am writing to tell you about
the man I have known since 2007. I worked in _ leadership positions for Chris when he served first as Erie County
Executive and then as the United States Representative for New York's 27th Congressional District. I also worked on
Chris' campaigns for both offices. I left Chris' congressional office to pursue a new job opportunity in January of 2015.
My experience working for and with Chris during those years was extremely rewarding. Chris expected a lot of me, but
also entrusted me with a great deal of responsibility. He .set the bar high an.d, in return, I_ chal_lenged myself to meet it.
He held me to account, but in the process established a. new threshpld that I now hold myself anq others to. These
lessons continue to serve me well alm_ost five years after leaving his office.
Elected officials and their staff members spend a considerable amount of time traveling together in the car. My
experience with Chris was no exception. While we certainly talked about work, much of this time was spent discussing
our families. I saw Chris as a loving husband and devoted father. He spoke easily about his children, how proud he was
of what they had accomplished to date in life, and what he hoped for their futures. During my time working for Chris, I
married and became a father twice over. Chris was genuinely excited for me and eager for updates about the babies
and other developments within our family. I valued the insight Chris shared on becoming a parent as he reflected on his
own experience.
As Erie County Executive, Chris worked diligently every day to turn around the finances of Erie County. When elected,
Erie County was in terrible fiscal straits having recently gone through an extended budget crisis and a downgrade from
the credit market. Chris dug in on the first day, committed to do what was necessary to get Erie County back on track.
As I worked alongside him for those four years, I did not see that commitment waver for a single day. Along the way,
Chris made some controversial decisions and, as a result, he took plenty of criticism from community leaders, opinion
writers, and pundits. But Chris stayed the course, determined to do what he thought was necessary, if not always
popular, to improve the county's financial standing and position our community for future growth and investment.
As someone who worked for and supported Chris for many years, the circumstances of how his public service came to
an end are profoundly sad. As someone who came to know Chris and his family on a personal level over many years, the
events of the last many months are deeply upsetting. I wish the very best for Chris and his family. I.will always be
grateful for the experience he afforded me, the trust he placed in me, and the generosity he showed me.




                                                                                                              025
      Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 27 of 51



                                                                                November 22, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick:

        I first met Chris Collins when I was 15 and a junior in high school in the fall of 2012.
Myself and two good friends had gone to his congressional campaign office to volunteer and
make phone calls. While they were required to volunteer on a political campaign for a
government class, I was not required to and knew of his campaign from being one of the few
students that kept up with current events.
        Ever since I stepped into that Chris Collins for Congress office, I've worked with
countless candidates and elected officials in both political and governmental capacities and I can
truly say that Chris Collins stands above them all in caring and taking the time to make every
single volunteer or staff member feel like they are more than just a body making phone calls, but
part of a family working to make our community a better place. I still remember that once a day
Chris would come into the office and to much of his campaign staff's dismay he would
individually stop each person making phone calls, talk to them about how their day was going,
ask them what they thought about the campaign and take a moment to thank them for their work.
Looking back, I've gone from making phone calls to running campaign offices and not once
have I seen a candidate take the time every time they step foot in the campaign office to
individually thank every volunteer.
        Years later after I first stepped foot in that Collins for Congress campaign office I had the
pleasure of joining his Congressional staff. A little over a month of working in the
Congressional office our district staff had a staff retreat to Washington DC to get to know the DC
Staff and all together better understand each others role. On our first night we all gathered to
have dinner as an office. As a new staff member I was quite timid, it was always my general
attitude when I started in something new that you "show up and shut up." To prove yourself I
always believed you need to do your job perfectly, learn quickly, and know anyone who is above
you is always right. So when the most senior member of our staff walked in late to dinner and
said hello to everyone, saying to myself, "Alexa, how are you?" I was not going to correct him
that my name is Alexis. He's the boss and therefore he was right. What I wasn't expecting was
for Chris to immediately pipe up even before my handshake with our staff member was finished
to correct him. He quickly proclaimed, "Its Alexis! Not Alexa." And our staff member quickly




                                                                                            026
      Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 28 of 51



apologized. But Chris didn't stop there, he went on to say, "Make sure you get it right.
Remember, Alexis. Not Alexa. Alexa is the Amazon device, but her name is Alexis. If you need
a way to remember it, do it in the opposite, think Alexa in your mind by them remember that is
the Amazon and when you think about the Amazon think Alexis but say Alexa."
         At that point, I didn't know what to think. I didn't want our most senior staff member
to think I was disrespectful for being silent and not chiming in to say it was okay._ Chris,
however, was the Congressman and the top boss, and what he says goes. What I did think was,
"wow. "I had been working for Chris for less than a month and he just corrected someone on my
name. I've volunteered, interned and worked for people much longer than that before they
would ever even think to correct someone like that. There have been a lot "Hey you!", ''I'm
sorry, what's your name again?", "Can I get an intern over here! I need 50 copies of this." I've
even been on the delivering side of those remarks, I understand working with countless
volunteers, interns donors all at the same time and accidently calling someone by the wrong
name, confusing them with someone else or just not remembering them at all.
        Over the time I worked for Chris, I came to know that these small acts of kindness were
not a rarity. He would frequently stop constituents just walking down Main Street to say hello
and I watched as they were amazed that their Congressman was simply taking a walk in their
small village, when they've-
                        ,,,,  never   . met their local supervisor or state level officials. He
                                ... . even
would remind every Eagle, Boy, and Cub Scout he met of their mottos, "Do your best" and
"Always be prepared." And he encouraged every staff member to think on their own, don't
always wait for an answer or direction.
        Chris always pushed everyone around him to reach their highest potential and always
took pride when his friends, family, staff, and constituents succeeded. He even spoke of former
staff members with great pride when they bad left his office for a better opportunity. Many
elected officials though, would forget their former staff members dedicated work, instead
focusing on their anger that a staff member would leave their office. Chris Collins truly cares
about all of the people around him. I know that the countless acts of good he has done in his life
do not make up for the case at hand. However, I ask that you please take all of this into
consideration when making your decision. Thank you again for taking the time to read this
letter.

Sincerely,




Alexis V. Ogra




                                                                                          027
    Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 29 of 51




United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States v. Christopher Collins

Dear Judge Broderick,

I have worked for Mr. Collins since 2012. During this time I have had the opportunity to
get to know Mr. Collins on both a personal and professional level.

In my experience, Mr. Collins has always been extremely honest and direct. He
acknowledges the importance of honoring those who serve our country and has worked
diligently to provide resolutions for issues in his community.

Mr. Collins has always recognized the heroic actions of those around him. He organized
and attended countless events to honor Veterans. He obtained Purple Hearts, and other
medals, for soldiers who never received them, and posthumously presented medals to the
families of those who were killed in action. After hearing of a World War Two Veteran's
dream, he escorted the Veteran to throw out the opening pitch of a baseball game. On a
separate occasion, he honored a World War Two Veteran with a flag flown over the
United States Capitol at a ceremony he hosted after hearing the Veteran's recollection of
the war. At this ceremony, this Veteran received the French Legion of Honor at the rank of
Knight.

This summer, the office was contacted by an individual who had fallen on hard times.
They explained that they were afflicted by several disabilities which left them unable to
work. Consequently, they had recently lost their home and were living out of their car with
their emotional support animal. Without hesitation, Mr. Collins extended the invitation to
watch the individual's pet while they tended to meetings and doctors appointments. He
was proud to be able to help in this capacity. Thankfully, under his direction, the office
was able to provide support to find housing, and expedited the process for them to
receive the disability pay they were entitled to.

These accounts are just a few examples of the hundreds of individuals Mr. Collins
assisted in his role as Congressman. He continuously worked to find solutions to the
inquiries of his District, and successfully recovered several millions of dollars for his
constituents, as well as a few hundred medals for Veterans and their families.

Thank you for your consideration of this letter.




(Alexandra Gould)




                                                                                              028
      Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 30 of 51




November 22, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                               United States v. Christopher Collins

Dear Judge Broderick,

         The letter you are reading has taken me some time to write, but first and foremost I would
like to thank you for taking the time to read it. It has been over a month since Chris pled guilty
and thinking about this still brings tears to my eyes.

        Last year I graduated college with a degree in communications and no job offer, a similar
situation young adults face across the country. It was not until I met with Erynn Hook, Chris's
then Legislative Director now Chief of Staff, where my life changed for the better. She offered
me a position to be the office's Press Assistant after the former communications director left. At
the time I was an unpaid intern for the Department of Commerce (DOC) with some hesitation,
but after speaking with those who worked at the DOC and could contest to Chris's character, I
decided to take a chance and accept the job offer. This was the best decision I have made so far
in my twenty-four years of life.

       In October of 2018, I began my job as Press Assistant nervous as ever because I was now
handling all of Chris's communications with very little press experience. Chris understood this
was my first professional job and made the transition easy. He took the time to explain to me
how things are usually handled and offered his advice on pieces that I wrote. Chris was patient
with me which allowed me to grow and strengthen my work.

        A part of my job included accompanying Chris to the Cannon House Office Building for
on-camera interviews. During our walk to and from Cannon, Chris would stop and talk to anyone
who engaged with him, he did not care who the person was. Even when we were in the elevator,
he would engage with whoever else was on, cracking jokes or asking a question. I really admired
that about him because I have been on elevators with numerous Congressmen before and there is
usually silence. Even the woman who checks identification badges entering from the
Capitol/Senate side is on a first name basis with Chris.

        The most difficult part of my job was reading the tweets, Facebook messages, and even
news articles that attacked Chris. Everyday people wrote vile messages about Chris that did not
contest to his character at all. At the time, I had only known Chris for a short period, but I knew
the words these people wrote are false.




                                                                                             029
       Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 31 of 51




      I know I cannot transcribe my emotions to you over this letter, but the year I have had
working with Chris is a year that I will never forget. I would do this all over again just to have
one more day of cracking jokes, one more day arguing which way to the Capitol is faster, one
more day of listening to him talk about the current Netflix show he was watching, and just one
more day to thank him for everything he has done for me.

Thank you, Honorable Broderick, for taking this letter into consideration.

Sincerely,



Je




                                                                                             030
             Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 32 of 51


December 9, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick:
Thank you for taking the time to read this letter. My name is Kristine Bieniek, a Buffalo, NY native and I'm
writing to you today to talk about Chris Collins in a personal capacity. I began interning for Chris Collins in
his Lancaster District Office back in May 2013. Upon graduating from college, I was hired as a full-time
staffer in January 2014 and worked for Chris until September 2018 in various roles but ultimately left the
office in after finding out he would no longer be seeking reelection, as it was announced initially.

I know Chris Collins to be a dedicated father, voice to New York's 27th Congressional District and former
boss. I'm very grateful to have had the opportunity to work for Chris and for all the lessons he personally
bestowed on me and my colleagues. Chris always encouraged his staff to be the best they can be and
expect staff to have a respectable moral character. For example, he would encourage us to always show up
and give our best, be anticipatory, always be on time, have attention to detail and always put the
constituents first. I can truly say I would not be where I am in life professionally without the structure and
guidance of Chris Collins and am fortunate for all I've learned and experiences I've had in my time working
for him.

In an official capacity in the district, Chris had the office host Service Academy Information nights to teach
constituents in high school about enrolling in a military academy versus a traditional college for those who
were interested and hosted a veteran of the month ceremony in the district, who he would then publicly
recognize. He also held satellite office hours so staff could be present when he wasn't able to be
everywhere, hosted an FTC fraud seminar to educate constituents and invited local elementary schools to
make Christmas cards which we then coordinated to send to troops overseas. Chris also went to many
events and always made sure every person who wrote into the office would receive a response, and timely.

In October 2017, I moved to Washington DC to work with Chris in the Washington DC office as his scheduler
where he was patient and understanding as I became acclimated. He would take the time out to educate
me about the vote schedule and times, what to expect and truly gave me all the tools I needed to succeed.
Judge Broderick, I sincerely appreciate your time reading this letter. I'll always value Chris Collins pushing
me to do my best, encourage me to continuously improve and affording me an opportunity to move to
Washington, DC to further my professional career.

Sincerely,



Kristine D. Bieniek

                                                                                                     031
 Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 33 of 51




December 10, 2019

Hon. Vernon S. Broderick
United States District Judge Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States v. Christopher Collins

Dear Judge Broderick:

I am writing you today on behalf of my friend and former boss, Chris Collins. I
know how incredibly busy you are and appreciate any time you will give to
considering my input on this matter. I worked directly or Chris for four years
during his term as County Executive and served as his campaign treasurer while
he was a Member of Congress.

The crimes that Chris has taken responsibility for committing are serious and not
to be taken lightly. I only ask that this Court consider the totality of Chris life,
including his dozen plus years of public service, as well as the countless hours
he put in to help individual people along the way.

I had a front row seat to Chris' beginning in elected office. There is no question
Chris was every bit the focused, intense and driven businessman while he was
County Executive. I saw him dive deeply into the minutiae of county government,
and challenge long held assumption about the role of government And while
sometimes that would rub people the wrong way, Chris always approached each
effort with an open mind and a willingness to challenge the normal way of doing
something if it could help the people who elected him.

I also saw the side of Chris that took the time to guide people in setting up a
business, fixing a financial mistake, or getting out of a tough spot personally or
financially. He always lent an open ear and a willingness to help people. Chris
was always a dedicated father and husband, who's ultimate priority was always
his family.

Personally, Chris offered me a start in a new administration and immediately
welcomed me to his team and a full partner in what he was focused on
accomplishing. In politics, that kind of trust and faith is uncommon, and I've
always been grateful for the opportunity Chris extended me.

I understand it is your decision, and I am grateful for any attention and
consideration you can give this letter. Thank you for your time.

Sincerely,


i~bu~
                                                                                 032
      Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 34 of 51



                                        December 6, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007



Dear Judge Broderick:

        My name is Michael Hicks and I was a member of Chris Collins staff during his time as
the representative of the 27th congressional district of New York. I joined Mr. Collins staff in
December 2018 as a district staffer. During the time that I had spent working for Mr. Collins I
had the opportunity to see his devotion to the 27th district firsthand. While attending meetings
and events with Mr. Collins I saw him continue to truly listen to and represent the constituents
with their best interests in mind. From listening to the problems people were facing with their
homes along the lakeshore to taking a vested interest in the well-being of a homeless woman
seeking the help of our office, Chris Collins demonstrated his concern for all of the constituents
of the district. In the time I have spent with Chris Collins my experience was always a positive
one with a man who constantly encouraged the people around him to keep learning and continue
to better themselves every day. Thank you for taking the time to consider this letter as this
process moves forward..

Sincerely,
'--z:,,?,, Z_1Z
Michael Hicks




                                                                                           033
 Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 35 of 51




Kaiapoi, 7630
New Zealand


77 November 2079


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thursgood Marshall United States Courthouse
40 Foley Square
New York, NY 7007


Dear Judge Broderick

United States v. Christopher Collins
My name is Simon Wilkinson and between late 2004 and June 2079 I was a director and
the Chief Executive Officer of Innate lmmunotherapeutics (previously called Virionyx
Corporation). I am writing this letter in my personal capacity and not on behalf of Innate
lmmunotherapeutics. I am writing based on my personal dealings with Chris Collins over
a period spanning some 73 years.

Background
I first met Mr Collins in late 2005 when I was in the U.S. for meetings concerning possible
biodefence applications for lnnate's technologies and also for meetings with potential
new investors. At that time Mr Collins had an involvement with a Buffalo (NY) based
biotech company which supplied certain materials to Innate. Mr Collins became
interested in lnnate's clinical development program which was then focused on a novel
way to treat patients with HIV who had unfortunately gone on to develop AIDS. Mr Collins
offered to make an investment into the Company. He also offered me the opportunity to
meet with a group of his friends who were also sophisticated investors and who might be
interested in similarly making an investment into Innate. In January 2006 Mr Collins and
his friends invested approximately US$5 million into Innate and subsequently, the Board
of Innate invited Mr Collins to become a director of the Company. Mr Collins continued as
a director until May 2078.

The funds contributed by Mr Collins and friends in 2006 together with a further NZ$3
million invested by existing New Zealand and Australian based shareholders enabled the
Company to arrange and initiate a Phase 2 clinical trial of the Company's HIV targeted
therapy in multiple hospitals in the U.S .. Unfortunately the Company's development of its
HIV drug was subsequently abandoned for commercial reasons following the accelerated
approval of two new classes of anti-HIV drugs which were cheaper to produce than the
Innate drug candidate and which also provided AIDS patients with more treatment
combination options.

Normally the failure of a drug development program spells disaster for small biotech
companies, especially when such companies are located in very thin capital markets such
as New Zealand. To make matters worse, the failure also took place at the same time as
the onset of the 'Global Financial Crisis'.




                                                                                         034
 Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 36 of 51




At this critical time, and notwithstanding his obvious and significant disappointment at
the negative outcome of the Company's HIV program, Mr Collins offered to help lead a
financial rescue of the Company through the issue of a Convertible Note which in total
raised approximately US$2 million. These funds allowed Innate to commence a new
clinical development program in progressive multiple sclerosis, an extremely debilitating
condition for which there are no approved effective treatments.

After completing a successful early stage clinical trial in New Zealand in 2012, the
Company needed to raise between $70-$12 million to fund a multi-centre Phase 2 trial in a
larger group of patients with secondary progressive multiple sclerosis. This capital
requirement was well in excess of what the Company could expect to raise from existing
shareholders and so the Company migrated to Australia and undertook an Initial Public
Offer in late 2013. This non-underwritten IPO sought to raise not less than A$10 million. In
the lead up to the Offer closing it became apparent that the required minimum amount
would not be raised and that the Offering would therefore fail. Once again, Mr Collins
provided a critically important lifeline when he agreed to subscribe additional funds to
ensure the minimum amount was successfully raised.

Funding from Mr Collins and the other investors in the IPO enabled the Company in early
2015 to initiate a Phase 2B clinical study in 93 patients with secondary progressive
multiple sclerosis at trials sites across both Australia and New Zealand. This trial was
completed in April 2017 and the deeply disappointing negative results were announced to
the Australian market on 27 June 2017.


Personal Comments

Mr Collins was a stalwart supporter of Innate for over 70 years and the Company would
have failed on at least two separate occasions without his significant cash investments
and his unwavering confidence in the Company and its clinical programs. Such failures
would have seen all shareholders, of which there were about 7550, lose their entire
investments which collectively totalled at that time in excess of NZ$50 million or about
US$30 million.

At the Board table, Mr Collins could be totally relied upon to put the interests of the
Company and its shareholders at the forefront of any discussions or decisions that
occurred. He also took a close interest in the interactions the Company had with patients,
both clinical trial patients and also multiple sclerosis sufferers participating in the
Company's compassionate use program. I believe he cared very deeply for the plight of
these patients and he steadfastly believed that the Company's drug development efforts
would ultimately lead to treatment breakthroughs for these patients.

I have read U.S. media reports criticising Mr Collin's promotion and support of the
Company among his friends and colleagues. In my experience, it is not at all uncommon
for investors in health related biotech companies to talk about their support for such
companies. Indeed without such vocal support among sophisticated investor peer
groups, raising funds for these high risk but vitally important drug development
programs would be significantly more difficult than it is already.

I was shocked to learn of the allegations made against Mr Collins last year. Given Mr
Collins personal wealth, I can only think that he had something akin to a 'brain explosion'
upon learning of the completely unexpected clinical trial result. The financial loss to


                                              2



                                                                                           035
 Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 37 of 51




immediate members of his family arising from the trial failure were, I believe, easily within
his financial resources to 'put right' by the simple act of buying back the shares at the
original cost to the family members. In light of this and all my previous positive and
straight up and down dealings with Mr Collins, I am at a complete loss to explain or
understand why he did what he did.

Subsequent to him recently pleading guilty, Mr Collins has written to me saying his
actions were stupid, rash, and inexcusable. He said he was racked with emotion and not
thinking straight. I think those admissions tend to confirm my own initial reaction to his
actions as noted above.

I think it is extremely sad and tragic that someone who has worked hard for his
community and who has also significantly supported drug development for difficult to
treat diseases, has made the mistakes that Mr Collins has made. I would like to think that
what I have been able to say in the letter might help the Court when considering it's
sentencing of Mr Collins.




                                               3



                                                                                             036
 Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 38 of 51




                                                                              Wahroonga NSW 2076


                                                                                   4 November, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,

                                            Chris Collins

My name is Michael Quinn. I was the chairman of the board of Innate lmmunotherapeutics from the
time of the company's IPO in 2013 until several months after the failure of our clinical trial. I had
been an investor in the company from 2009.

Innate was a very small company in the context of drug development and was located in New
Zealand, a country with little background in the development of pharmaceutical products and very
thin capital markets. But the company believed it had had a breakthrough drug for the treatment of
Secondary Progressive Multiple Sclerosis (SPMS), a dreadful disease resulting in slow relentless
progression to death and for which there was no approved drugs. Innate was unusual in that over
the years about 100 patients were administered its drug, MIS416, on a compassionate basis.
Throughout the development period the board and investors regularly received reports from
compassionate patients that the drug had stabilised or improved their condition. Based on this
experience all parties associated with the company were very confident that the company's clinical
trials would be successful and they were almost a "formality".

In this context the trial failure surprised and devastated everyone associated with the company. We
were all shocked. That shock was compounded by the realisation that the patients on
compassionate use would have the drug withdrawn and would return to the cruel path of physical
deterioration. On receiving the initial verbal report from the independent reviewers, the board
promptly met by telephone and initiated a trading halt on the ASX. Because trading of the stock in
the USA was infrequent and not endorsed or even understood, let alone controlled by the company,
the board made no special provision for US shareholders.

During these hours as we dealt with the news I expect many of the board and executives in New
Zealand and Australia did share their dismay with family members. However as family members
would have been well drilled in confidentiality relating to the company, and as there was no ability ·
for anyone to trade on the ASX, they would not have been at risk of insider trading.

It is no surprise to me that Chris was equally, if not more shattered as the rest of us when he heard
the trial outcome. In what could only have been an emotional reaction to news, he made the
reactive decision to share his dismay with someone close. It is a shame that a man, who was always
the first to ask the company secretary or lawyers what he had to do to meet corporate governance
requirements, on this occasion was apparently so upset that he did not consider the ramifications of




                                                                                                        037
          Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 39 of 51




         sharing his angst with another. It was totally out of character with the behaviour from Chris that I
         saw over the years at Innate and could only have been a reaction to his surprise.

         Of course, what made it worse was the unsanctioned unofficial trading of the stock in the USA over
         which the company had no control, and indeed never understood how it worked. While the
         company had announced a trading halt on the ASX it appears that those making a market in the US
         did not notice or care. The board thus failed to circumvent all possible trading.

         Chris's uncharacteristic emotional reaction has blackened the reputation of a man who has done so
         much for his community in upstate New York. Chris never boasted to me about his achievements but
         other people told me that he preserved many jobs by rebuilding failing companies and enjoyed
         remarkable success as Erie County Executive in restoring the County budget and securing the
         pensions of local public servants. I believe he donated his county salary to charity during this period.

         Chris spoke passionately about the necessity to develop a drug for SPMS. He enthusiastically sought
         to bring M!S416 to market. Despite the fact that he was going very long in a single stock, he
         "cornerstoned" most of our capital raisings. I am not sure that the company would have got to the
         clinical trial stage without his enthusiasm and financial support. I know he is hurting. His reputational
         loss is immense. His Congressional resignation embarrassing. I am sure he finds it hard face his many
         friends and colleagues whom he encouraged to support the company on its journey. I know he is
         shaken because he is at a loss to explain his blunder and can't apologise enough for letting down his
         family, friends and colleagues. I expect he is finding his situation mentally challenging.

         Your Honor, as you ponder sentencing, may I request that you give consideration to Chris's terrible
         reversal of personal circumstances and weigh his natural emotional but erroneous response to bad
         news against his huge support of the company and the years of contribution to his upstate New York
         community. He has already paid a high price for his uncharacteristic single lapse of judgement.

         Yours truly,




.,.-··



         Michael A Quinn




                                                                                                                038
       Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 40 of 51




November 15, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

    RE: United States v. Christopher Collins

Dear Judge Broderick;

I spent seventeen years, from 1999 to 2016, as a business partner with Chris Collins. We purchased a
bankrupt manufacturing company in Rochester, New York, Bloch Industries, and worked closely together for
almost two decades. We employed between 30 and 80 employees and would not have been able to succeed
without Chris' continued suppo1t and dedication.

During the early years of rnnning the company, Chris and 1 worked side-by-side to rebuild the company and
create jobs in the local community. Chris was passionate about creating jobs, especially blue collar
manufacturing jobs where underemployed people could learn a trade and earn a steady income to provide for
themselves and their family. Chris was a sincere and caring advocate of helping less fortunate individuals
better their position in life and improve their family circumstances.

As pai1 of rebuilding a fonncr bankrupt company, Chris supported local efforts to take formerly incarcerated
people, who were released from prison into half-way house living, to become employees at our company. I
was able to watch Chris interact with these former convicts, listen and learn about their life stories often
tilled with hardships, and show compassion for them 'vvhile supporting their effo11s at rebuildiJ1g their lives.
Chris went so far as to provide financial support, including personal loans, to help these individuals get back
on their feet and move forward rather than returning to their previous lives that could easily land them back
in jail. Chris took pride in other people's individual successes, and I was able to observe his caring and
sincere nature as he embraced employees who found success by working hard knowing thatthe business
owners truly appreciated their eff01ts; there was a mutual respect that was very evide11tai1d wen:t both ways.

 After almost a decade of working with Chris, he entered into local politics and then moved into national
 politics as a member of Congress. While Chris went on to work for a larger constituent group, he stayed
 involved in our company and committed time to engage with the many employees he got to know and
 respect over our early years working together. Many employees owe their lives to Chris for believing in them
 enough to take a chance that others: would never have offered; for this, they are forever grateful to Chris.

 My personal observations, from almost two decades of working very closely with Chris, is thathe is an
 honest, sincere person of high moral character that respects othets and is willing to investhis time, emotional
 support, and financial support to help others achieve a better position for themselves and their families.
 Chris' actions towards others' is a true reflection of his caring nature and upstanding character.


 Sincerely,



-f::::..{
 Rochester, NY 1462S




                                                                                                         039
       Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 41 of 51

                                    ~p,..CH!J\t~



                                                                                              ~L
                                               1>,.t..


AUDUBONi                               No1.1.'<l-o
                                                  0                                           OGSI


                                                                     4 November 2019

Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                             RE:       United States vs. Christopher Collins

Dear Judge Broderick;

         I have known Mr. Christopher Collins for over 20 years and have been a business partner with
him for over 15 years. We met briefly in 1996 when I was a young entrepreneur and asked for his
business' assistance when packaging our first large order for shipment overseas . His business was located
next to mine at the time in an old aircraft manufacturing factory in which we were each leasing a section.
At that time his business was well established, and we were just a struggling young startup. He was more
than willing to let me borrow the equipment we needed to facilitate the packaging and shipping of our
equipment and wished us well in our new venture.

        Over the next few years we would see each other in the building and built an acquaintanceship.
After he had successfully sold his business and lost in his first run for Congress I contacted him and asked
him if he would be willing to Mentor me through a one year program at the University at Buffalo. The
program was at the Center for Entrepreneurial Leadership and would change both of our lives. We spent
the next year in weekly meetings reviewing the state of my business, the growth strategy for it and
generally trying to map a plan out for future success. Chris' help was invaluable to me. Like him I was
educated as an Engineer and enjoyed the sales and marketing sides of the business, but had almost none
of his business sense. His advice was practical and gave me the confidence to expand into the role I
needed to fill as the leader of this small new company.

         Chris became one of the most sought after Mentors in the program and over the next six years
mentored seven other individuals through the year long process. In addition to providing his mentorship
he was often called on as a Reactor (Consultant) during business presentations. His comments and advice
were always insightful and Chris worked hard to help those who asked for his assistance. It is accurate to
say that within a short time he was recognized and one of the Top Mentors and Reactors in the program
and many young entrepreneurs would seek him out. I would estimate that over his seven or eight years of
involvement with the program Chris was engaged in one way or another by at least 100 young
entrepreneurs.

        His interest in helping me did not end with the conclusion of the program in 2000. He and I
continued to meet and discuss my business regularly. He was helpful in guiding me through the
challenges that I faced, and then in early 2004 he offered to become my partner in business. He and I
formed Audubon Machine1y along with my then current patiner Bob Schlehr.


Oxygen Generating Systems, International • SMC-Roe • Divisions of Audubon Machinery Corporation
814 Wurlitzer Drive · North Tonawanda, NY USA 14120 • Tel 716-564-5165 • Toll-free (US/ Canada ) 800-414-6474 . Fax 716-564-5173
www.smc-roe .com • www.ogsi.com


                                                                                                                     040
      Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 42 of 51




        Chris financed our growth and between 2004 and 2010, and we grew the business from less than
$2 million per year in sales to over $10 million per year. Our employee count went from 15 to over 70
and in 2005 we built the first USGBC Ce,tified Green Factory in New York State. We won an award
from the US EPA for that, but the more impo1tant point to make here is that while we were achieving that
success Chris was simultaneously involved in a number of other businesses some of which were more
successful than ours.

         His other ventures included Volland Electric, Zeptometrix, Bloch Industries, Easom Machinery,
Schlyer Machine and Roe Biomedical (Both of whom were acquired by Audubon Machinery) and others
whose names escape me now. The point is that Chris is a driven serial entrepreneur himself and has
created hundreds of jobs for people while investing in medical, industrial and manufacturing businesses.
To be clear Chris is not just an investor. He plays a role in the companies he becomes involved with. He
and I travelled across China together meeting Hospital customers when we first got together and a few
years ago he agreed to fund an initiative for us to get into the 3D Printing field which is now working out
very nicely.

         Chris also cares about our people. Prior to our pa,tnership with Chris my partner Bob and I had a
few negative experiences with advancing money to employees for personal reasons so we just stopped
doing it. Once Chris became our pa1tner he shared with us how he handled such requests when he ran
Nuttall Gear. We decided to follow his lead and made assistance available to employees who had fallen
into difficult circumstances. We have never regretted rethinking that position and credit Chris for having
done it.

         I think that values are instilled at an early age and am proud to say that both Chris and I are Eagle
Scouts. As are his son Cameron and two of my three sons. Scouting provided me with not only great
experiences, but a sense what is right and wrong. I know that Chris believes in the values of Scouting and
that makes his current situation all the more difficult because I truly think that his action in this case was
totally out of character for him. When Cameron was younger Chris was the Assistant Scoutmaster of his
troop. He went to summer camps and National Jamborees with him and contributed significantly to the
fund drives for the local Scouting Council, not just because he could but because he thought Scouting was
a great organization.

        I know that Chris immensely regretful about his actions in this case and wants to accept
responsibility for them, but I hope that I have shown you at least in a few ways how he has lived his life
and helped others around him for the past 25 years.

        I respectfully Thank Your Honor for considering this letter prior to sentencing my friend and




                                                           Ver ;~~
business partner Chris Collins.




                                                                                                    041
       Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 43 of 51



November 8, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse 40 Foley Square
New York, NY 10007

Re: Chris Collins

Dear Judge Broderick;

I have known Chris and his family for just over 10 years. My husband worked for Chris we
became friends with him and his wife Mary. Over the years I have gotten to know Chris and his
character very well. As a retired prosecutor I know the seriousness of his crime, as someone who
knows him well, I know his actions are not reflective of his true character. I have personally
experienced the degree of his integrity, kindness and compassion.

Before the MeToo movement swept across America I was in my own MeToo moment. A
moment that was painful, emotional and at times humiliating. Very few people wanted to be
seen associating with me, including many in Chris' own political party, in his own district. But
Chris, despite the potential political fallout, never wavered in his friendship or support. Not only
did he listen with compassion he and Mary never treated me or my husband any differently than
they had before. It is easy for others to minimize the small acts of friendship like going out to
dinner or attending charity events together but in that moment in time those simple common acts
provided a much needed life line. In those moments I wasn't alone, I wasn't a public spectacle,
instead I was surrounded by the warmth of friendship. I wasn't one of his large money donors, I
wasn't a power broker or millionaire. Yet he did for me what I am certain he would have done
for anyone friend or not; he supported me. In my case the politically and socially expedient
thing for him to do would have been to distance himself from me publicly yet he didn't. And
when the Me Too movement exploded Chris never tried to capitalize on his role in supporting me
or trade on our friendship.

As my life settled down his and Mary's shattered. In the days following his arrest we spent a lot
of time with them. He knew that in one horrible act he lost his life as he knew it, but worse for
him, was what his family was subjected to because of his crime. Over the next year Chris
watched powerlessly as his family was brutally criticized, often very publicly, for what he did.
The people he loved the most were suffering because of his actions. Instead of making excuses
or minimizing his conduct to us he accepted full responsibility and the tortuous consequences
they had on his family. He is ashamed and remorseful beyond what I have the ability to express.
Not just for the pain he caused his family but for the harm he did to others. Perhaps the best
measure of his character, beyond taking responsibility for his actions, is the fact that his family
and friends have stayed by his side steadfast in their love and support despite how easy, and
socially expedient, it would be to walk away.




                                                                                             042
        Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 44 of 51




                      LAW OFFICES OF CHERYL A. GREEN

                                    Buffalo, New York 14203




                                                                    November 16, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007


       RE:     United States vs. Chris Collins

Dear Judge Broderick:

I met Chris Collins for the first time in 2007, when my colleague Dennis Vacco, the former New
York State Attorney General, asked if I would be interested in the County Attorney position for
the newly elected County Executive. Ultimately, my confirmation as County Attorney was
approved and I worked very closely with Chris throughout his te1m.

I observed throughout the course of my professional experience with Chris that he is a man of
high principals, thoughtful consideration, and a strong moral compass who worked hard to make
the right decisions for our community. Chris was integrally involved in some of the most
difficult historical circumstances that ever faced our community - a Hepatitis B outbreak, the
crash of Continental Flight 3407, and a funding crisis that virtually shut down every aspect of
County services to one of the poorest communities in the country, just to name a few. In all of
these circumstances, I personally stood by Chris' side as he carefully thought through material
information, the impact it would have on our community and ultimately made decisions that
always put the best interest of the entire community first.

It was hard not to see the personal sacrifices that Chris was also making during this same period
of time. He was and is a devoted family man and both of his children were still in high school
during his tenure as County Executive. The entire team surrounding Chris, including myself,
regularly worked many late nights and he always made sure to check in with his family
throughout the course of these marathon sessions to ensure their needs were also taken care of.

After leaving my position as County Attorney, Chris and I continued to remain friends and
respected colleagues of one another, regularly meeting for coffee to debate the issues of the
world. In our more recent discussions, it has become imminently clear to me that Chris




                                                                                                043
       Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 45 of 51




recognizes the grave nature of his actions and deeply regrets that split-second decision he made
that fateful evening without following his normal thoughtful approach.

I have recognized through my many years of experience practicing law in in both federal and
state courts that sometimes individuals make decisions that are outside the scope of character of
who they are as a person - an outlier event - and I firmly believe this to be the case with Chris.
Thank you for your courtesy and consideration of this submission, which I hope you will find
helpful in this process.




Cc: Jonathan Barr, Esq.




                                                                                            044
     Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 46 of 51


                             MICHAEL R. CAPUTO

                      East Aurora, New York 14052

                                         October 7, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick:

My name is Michael Caputo, a resident of East Aurora, New York, a village central to Chris
Collins former Congressional District. I am writing to urge leniency as you consider his
sentencing.

As a 30-year campaign professional, I directed David Bellavia's 2012 primary challenge against
Mr. Collins. It was a spirited campaign, and I leveled harsh but fair criticisms of Mr. Collins. In
the end, he was victorious. Within days, Mr. Bellavia endorsed Mr. Collins. I did not.

At the time, I didn't know Mr. Collins well, but I came to know him for his policy acumen in
Washington. I had several occasions to ask for his services as a constituent, and was hesitant
to do so. I suspected he would ignore my requests, remembering our competition. I was wrong.

In fact, Mr. Collins and his staff worked hard on our behalf, and achieved helpful results. He was
always kind, responsive and good-natured as we communicated. It became abundantly clear to
me that he looked past our differences and wanted to serve us as he would any other
constituent. I came to regard him as forgiving, uniquely service-oriented, constituent-focused,
and eager to help. In today's visceral political climate, another person would leave our family
without assistance. He did precisely the opposite, time after time.

This prosecution has been difficult for his constituents to understand, but Mr. Collins made it
clear to us that he's accepted his responsibility, apologized for his mistake, and is ready to pay a
fair price for his crimes. I believe him. I respectfully urge your leniency as a person who learned
first hand of Mr. Collins' devotion to his community and constituents, even his former
competitors. Please feel free to call me with any questions.




                                                                                          045
       Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 47 of 51


                           SIGNATURE
                                    DEVEL O P ME N T



October 7, 2019

Honorable Vernon Broderick
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


Re: Chris Collins

Dear Judge Broderick,

        I wasn't a fan of Chris Collins; in fact I supported his opponent when he ran for Erie County
Executive. But as a developer in Buffalo, New York, I thought it was important to put politics aside and
work for the betterment of the community. Much to my surprise so did Chris Collins.
        During the early part of the 2000's Buffalo was a depressed rust belt city in need of innovative
ideas to help jump start it. I went to Chris with an idea that I thought would allow county government
to help rehabilitate old historic buildings within the city. The plan was called Adoptive Reuse.
        This plan would allow the Erie County Industrial Development Agency the ability to give sales
tax and real property exemptions to mixed use abandoned buildings. Most of these buildings were
located in the heavenly democratic City of Buffalo. Even though Chris knew this program wouldn't help
him politically he embraced it and became its chief spokesman and supporter.
        This program started a major rebirth in the City of Buffalo and has caused over 100 buildings
to be rehabbed and put back on the tax rolls. Most republican politicians wouldn't have considered this
program because it won't be a political benefit to them. Chris Collins was more interested in the
greater good of the community instead of his self-interest.
        His selfless dedication to the City of Buffalo helped rebuild a dying city. Selfless dedication is a
rare quality in today's public servant. One mistake shouldn't over shadow all the good Chris has done
for Buffalo, everyone makes mistakes.



                                 Sincerely,




                                 Rocco Termini




                                     391 WASHINGTON STREET
                                            SU ITE 800
                                     BUFFALO , NEW YORK 14203
                                           716.842.1938
                                                                                                    046
       Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 48 of 51




 October 7, 2019

 Hon. Vernon S. Broderick
 United States District Judge
 Southern District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

    RE: United States v. Christopher Collins

 Dear Judge Broderick:

 I first met Chris Collins back in 1991 when we began to do business together and through the years we
 have shared business experiences, political experiences and friendship . Most relevant to your
 determination as to an appropriate sentence for Chris, I'm also a fellow investor in Innate
 lmmunotherapeutics (since re-named Amplia Therapeutics Ltd.), the company at the center of his
 insider-trading guilty plea . I'd like to share some background information that may be useful as you
 think through the sentencing dynamics of his case .

. Chris first became aware of Innate over a decade ago when the company was known as Virionyx, a New
  Zealand based bio-technology company working on a cure for the AIDS epidemic. Virionyx was a
  customer of Zeptometrics, a Buffalo, NY business in which Chris has a significant ownership stake, which
  is how Chris was introduced to the research work Innate was doing. Virionyx was a development-stage
  company without any product revenue and was running out of money. Intrigued by the prospects for
  the AIDS drug Virionyx was then working on, Chris not only injected significant personal money into
  Virionyx, he approached his friends and business associates to do the same. I was one of them . We
  were going to help solve the AIDS crisis and earn a significant investment return in the process---- i.e.
  "doing well while doing good ."

 Given the significant amount of money Chris raised for the company, coupled with his sense of
 obligation to his fellow investors, Chris accepted a seat on the Virionyx Board of Directors in order to
 provide oversight over our large collective investment .

 As is often the case in situations like this, Virionyx's limited financial resources, coupled with the
 accelerated progress other, much larger, drug companies were making in the AIDS fight caused Virionyx
 fall behind. So, the company decided to make a strategic pivot. It shifted its focus from AIDS to Multiple
 Sclerosis, changed its name to Innate lmmunotherapeutics and moved its legal domicile from New
 Zealand to Australia.

 Over the years, I lost track of how many additional funding rounds Innate conducted, but there were a
 lot of them. I stopped writing checks after the second or third round but Chris kept right on going,
 continuing to inject additional personal money into the company, his belief in lnnate's future prospects
 unabated. His confidence in the company not only kept him writing new checks, Chris also continued to
 encourage his friends and colleagues to join him in investing in the company as well.




             LILY POND VENTURES. LLC. • 115O-j PITT SFORD VICTOR ROAD • PITTSFORD. NEW YORK 14534
              PHO NE: 585-248 - 9986 • CELL: _ _ _ _ _ E-MAIL: LILYPONDVENTURES@OUTLOOK.COM         047
      Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 49 of 51




That confidence in Innate was fueled in part by anecdotal reports received from Multiple Sclerosis
patients who had tried the company's drug via a Compassionate Release program outside the USA,
either in New Zealand or Australia, I can't recall which. Those patients gave glowing testimonials as to
the medical progress they had made while taking the drug. I watched the videos. The testimonials were
very compelling.

I'm sharing all of this to help provide some sense as to Chris' likely state of mind when he got the call
informing him that the drug trial had failed. Chris had staked not only a significant amount of his
family's net worth on his belief that the drug would be successful and thereby bring health benefits to
millions of people around the world, he had also staked his personal reputation, the financial well-being
of countless friends and relatives, along with the time investment of over decade's service as an unpaid
Innate director. I can only imagine the panic Chris must have felt when he got the news that the drug
had failed its FDA trial.

Should Chris have known better than to make that telephone call? Absolutely. But, speaking as
someone who has shared the Virionyx/lnnate journey with Chris over the course of all these years, I can
understand the panic that must have set in when he heard the news that the trial had failed. His
reputation and a lifetime of personal relationships were now suddenly at risk. That certainly doesn't
excuse his action in calling his son to share the news. But I hope it does help to explain his state of
mind. His wasn't a pre-meditated, carefully contrived plan to cheat. Rather, it was a spontaneous and
emotional reaction to a devastating turn of events.

Over the course of the 28 years that I've known Chris, I've watched him step in and rescue multiple
Western NY companies from failure. I don't know how many blue-collar jobs he's saved in the process,
but it is a substantial number. During his term as Erie County Executive, he made multiple difficult
decisions that left the County in a fiscally better position than when he arrived. He's been involved with
the Boy Scouts of America for many years. In short, Western NY has been positively impacted in myriad
ways over an extended time frame simply because Chris Collins was a part of the Community.

I'm not trying to minimize in any way the severity of the actions for which Chris has plead guilty. But I
do hope that the context I've provided in this letter contributes some useful relevant perspective as you
work your way through the sentencing process.

Thank you.

Sincerely,




Geoffrey Rosenberger




                                                                                                 048
  Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 50 of 51




                                                     Orchard Park, NY 14127
                                                     October 11, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

  Re: Chris Collins

Dear Judge Broderick:

My acquaintance with Chris Collins dates back to the mid 1970's when he came to
Buffalo to work in the marketing department of Westinghouse Electric Medium Motor
Division. At the time I was rising through the ranks of the financial department there,
soon to become Controller of the Motor Business Unit. I have had occasional dealings
with Chris throughout the succeeding fifty years (almost) and I wanted to express my
admiration and support for Chris, to be considered as the sentencing decision is made
following his recent conviction.

In the few years following his arrival in Buffalo, Chris' good work was rewarded with his
promotion to Manger of the Gearing Product Line, a business with sales approaching $10
million. When it became known that Westinghouse was considering exiting the gearing
market, Chris organized a private acquisition of the business and moved it to the former
Bell Plant in Wheatfield, NY. Words cannot express the difficulty of that undertaking.
The machinery was old, the financial hurdles were enormous, people needed to hired, the
logistics of moving the equipment and inventory were beyond complex, and Chris was
immersed in every detail of the transaction. In my opinion, his success in this venture
was nothing short of a miracle. The saving of the jobs and the retention of the work in our
local economy were a very significant benefit to our community. If that were his only
accomplishment, it would be enough for most lives.

I was not involved in the early phases of the sale, but I became quite involved as the
move was being completed. I represented Westinghouse in negotiating with Chris on a
number of issues that arose as the result of some ambiguous contract language. Even
though some of the points were sensitive, I was quite impressed with Chris' fair and
honest approach in working through the various disagreements. In relatively quick order,
we were able to find a resolution satisfactory to both parties.

It is worth noting that Westinghouse totally abandoned Buffalo in the early 1990's, but
the successor to Chris' gearing company is still chugging along.




                                                                                       049
  Case 1:18-cr-00567-VSB Document 149-1 Filed 01/07/20 Page 51 of 51




After leaving Westinghouse I became an owner of a commercial real estate company in
Buffalo. In that role I had occasional dealings with Chris in his various business dealings.
My experiences in that regard were always quite positive. And, like the gearing example,
he was instrumental in keeping several businesses afloat in Westem New York.

It is well known that in 2007 Chris was elected to the position of Erie County Executive.
He applied his business acumen to a government entity that was on the brink of
bankruptcy and in 4 short years put it on a sound financial footing. If I am not mistaken,
he did not take a salary during that period. This is another of many examples of his
contribution to the community.

His accomplishments as my Congressman were less visible (to me), but no less
important. I have limited my comments to areas where I have direct personal knowledge.
Even so, I hope that the foregoing adds something to the picture of this man, something
that might persuade you to lean toward the lenient side of the sentencing scale.

Thank you for your consideration of these comments.




                                                                                       050
